— In a negligence action to recover damages for personal injuries, etc., the third-party defendant, Central Hudson Gas & Electric Corporation, appeals from an order of the Supreme Court, Kings County (Kartell, J.), dated September 14,1982, which denied its motion pursuant to CPLR 3212 for summary judgment dismissing the third-party complaint. Order affirmed, with $50 costs and disbursements. Special Term properly determined that the third-party defendant has not presented evidentiary facts clearly showing the nonexistence of any triable issue of fact (see Andre v Pomeroy, 35 NY2d 361; Capelin Assoc. v Globe Mfg. Corp., 34 NY2d 338, 341; Millerton Agway Coop. v Briarcliff Farms, 17 NY2d 57; CPLR 3212, subd [b]). Titone, J. P., Bracken, Niehoff and Rubin, JJ., concur.